Vacated and remanded by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Carlos Gerard Watkins appeals the district court’s order denying his 18 U.S.C. § 3582(c) (2006) motion. In light of our recent decision in United States v. Stewart, 595 F.3d 197 (4th Cir.2010), we vacate the district court’s order and remand for further proceedings consistent with Stewart. We deny Watkins’ motion for recalculation of his sentence under Fed.R.Crim.P. 35. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

VACATED AND REMANDED.